DETAILED ACTION
This Office Action is in response to the application filed on 02/28/2020. Claims 1-10 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reason for Allowance
Applicant's Claim (filed on 02/28/2020) with respect to independent claim 1 are persuasive due to defining the structural limitations of the second metal portion:
“Bending the second metal portion such that the second surface opposes the bottom surface of the main body, when R1 denotes a curvature radius of the inner peripheral surface of the second bend, and t denotes a thickness of each second metal portion at the second bend”.
“And λ denotes the value determined based on the ratio R1 to t, such that λ is one of the following: λ is 0.3 in a case of R1/t being less than 0.5; or λ is 0.35 in a case of R1/t being in the range of 0.5 to less than 1.5; or λ is 0.43 in a case of R1/t being in the range of 1.5 to less than 3.0; or λ is 0.5 in a case of R1/t being 5.0 or more”.
“The curvature radius R2 of the neutral surface of bending of the second bend is obtained from the equation R2=R1+λ×t, and the curvature radius R3 of the outer peripheral surface of the second bend is obtained from an equation R3=R1+t”.
“When the first distance A is defined as the distance between an end of the first bend that is closer to the tip of each second metal portion and the end of the second bend that is closer to the first metal portion”.
 “And when the second distance B is defined as the distance between the tip of each second metal portion and the end of the second bend that is closer to the tip of each second metal portion, the length of the neutral surface is obtained by A+B+R2×2×π×90°/360°, and the total length of the first distance A, and the second distance B, and the outer peripheral surface of the second bend is obtained by A+B+R3×2×π×90°/360°”.
“And when the elongation percentage E of the outer peripheral surface is defined as the parameter equation: {(the length of the outer peripheral surface−the length of the neutral surface)/the length of the outer peripheral surface}×100”.
“The first distance A is set to be shorter than the height of the corresponding side surfaces of the main body, and the second distance B is set to be shorter than the half of the distance between the opposite side surfaces of the main body, then the elongation percentage E of the outer peripheral surface is 13% or less”.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record neither anticipates nor renders the limitations obvious of an electrical line exterior structure for an inductor comprising: …when R1 denotes a curvature radius of an inner peripheral surface of the second bend, t denotes a thickness of each second metal portion at the second bend, and λ denotes a value determined based on the ratio R1 to t, such that λ is 0.3 in a case of R1/t being less than 0.5, or λ is 0.35 in a case of R1/t being in the range of 0.5 to less than 1.5, or λ is 0.43 in a case of R1/t being in the range of 1.5 to less than 3.0, or λ is 0.5 in a case of R1/t being 5.0 or more, a curvature radius R2 of a neutral surface of bending of the second bend is obtained from an equation R2=R1+λ×t, and a curvature radius R3 of an outer peripheral surface of the second bend is obtained from an equation R3=R1+t, when a first distance A is defined as a distance between an end of the first bend that is closer to a tip of each second metal portion and an end of the second bend that is closer to the first metal portion, and when a second distance B is defined as a distance between the tip of each second metal portion and an end of the second bend that is closer to the tip of each second metal portion, a length of the neutral surface is obtained by A+B+R2×2×π×90°/360°, and a total length of the first distance A, the second distance B, and the outer peripheral surface of the second bend is obtained by A+B+R3×2×π×90°/360°, and when an elongation percentage E of the outer peripheral surface is defined as {(the length of the outer peripheral surface−the length of the neutral surface)/the length of the outer peripheral surface}×100, the first distance A is set to be shorter than a height of the corresponding one of the side surfaces of the main body, and the second distance B is set to be shorter than a half of a distance between the opposite side surfaces of the main body, the elongation percentage E of the outer peripheral surface is 13% or less, as recited in combination in independent claim 1.  After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847